  Case 1:19-cv-00139-RGA Document 1 Filed 01/24/19 Page 1 of 10 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

COHERUS BIOSCIENCES, INC.,

                      Plaintiff,                        C.A. No. ______________

               v.                                      JURY TRIAL DEMANDED

AMGEN INC.,

                      Defendant.



                                          COMPLAINT

       For its Complaint against Defendant Amgen Inc. (“Defendant” or “Amgen”), Plaintiff

Coherus Biosciences, Inc., (“Plaintiff” or “Coherus”), by its attorneys, alleges as follows:

                                     NATURE OF ACTION

       1.      This is an action for infringement of United States Patent Nos. 10,155,039 (“the

’039 patent”), 10,159,732 (“the ’732 patent”), and 10,159,733 (“the ’733 patent”) under the Patent

Laws of the United States, 35 U.S.C. § 1 et seq.

                                         THE PARTIES

       2.      Plaintiff Coherus Biosciences, Inc. is a company organized and existing under the

laws of the State of Delaware, with its principal place of business at 333 Twin Dolphin Drive,

Suite 600, Redwood City, California 94065.

       3.      Upon information and belief, Amgen Inc. is a corporation organized and existing

under the laws of the State of Delaware, with its principal place of business at One Amgen

Center Drive, Thousand Oaks, California 91320.
  Case 1:19-cv-00139-RGA Document 1 Filed 01/24/19 Page 2 of 10 PageID #: 2



                                 JURISDICTION AND VENUE

       4.      This action arises under the Patent Laws of the United States of America, United

States Code, Title 35, Section 1, et seq., including 35 U.S.C. § 271. This Court has subject

matter jurisdiction over the action under 28 U.S.C. §§ 1331 and 1338.

       5.      This Court has personal jurisdiction over Amgen Inc. because Amgen Inc. is

incorporated in the State of Delaware and is, thus, a resident of the State.

       6.      Upon information and belief, Amgen Inc. is registered to do business in

Delaware, has availed itself of the rights and benefits of Delaware law, conducts business in

Delaware, derives substantial revenue from business conducted in Delaware, and has engaged in

purposeful systematic and continuous contacts with the State of Delaware.

       7.      Venue as to Amgen Inc. is proper in this District under 28 U.S.C. § 1400(b) at

least because Amgen Inc. resides in this District.

                                  FACTUAL BACKGROUND

       8.      The ’039 patent, entitled “Stable Aqueous Formulations of Adalimumab,” issued

on December 18, 2018, and names Mark Manning and Robert W. Payne as the inventors. A true

and accurate copy of the ’039 patent is attached hereto as Exhibit A.

       9.      The ’039 patent claims recite stable aqueous compositions comprising

adalimumab as the active ingredient and other components as inactive ingredients. For example,

claim 1 of the ’039 patent recites a stable aqueous pharmaceutical composition comprising

adalimumab, a buffer, polysorbate 80, and a sugar, wherein the composition is free of mannitol,

citrate and phosphate buffer, and sodium chloride, and wherein the composition has a pH of

about 5 to about 6.




                                                  2
  Case 1:19-cv-00139-RGA Document 1 Filed 01/24/19 Page 3 of 10 PageID #: 3



       10.      The ’732 patent, entitled “Stable Aqueous Formulations of Adalimumab,” issued

on December 25, 2018, and names Mark Manning and Robert W. Payne as the inventors. A true

and accurate copy of the ’732 patent is attached hereto as Exhibit B.

       11.      The ’732 patent claims recite stable aqueous compositions comprising

adalimumab as the active ingredient and other components as inactive ingredients. For example,

claim 1 of the ’732 patent recites a stable aqueous pharmaceutical composition comprising

adalimumab, a buffer, and a stabilizer wherein the composition is free of mannitol and has a pH

of about 5 to about 6.

       12.      The ’733 patent, entitled “Stable Aqueous Formulations of Adalimumab,” issued

on December 25, 2018, and names Mark Manning and Robert W. Payne as the inventors. A true

and accurate copy of the ’733 patent is attached hereto as Exhibit C.

       13.      The ’733 patent claims recite stable aqueous compositions comprising

adalimumab as the active ingredient and other components as inactive ingredients. For example,

claim 1 of the ’733 patent recites a stable aqueous pharmaceutical composition comprising

adalimumab, a single buffer, a surfactant, and a sugar, wherein the composition is free of

mannitol and has a pH of about 5 to about 6.

       14.      Coherus, as assignee, owns the entire right, title and interest in the ’039, ’732, and

’733 patents.

       15.      On October 15, 2016, Amgen announced that it would launch Amgevita™, an

adalimumab biosimilar, in markets across Europe beginning on October 16, 2018. (See Exhibit

D.)




                                                  3
  Case 1:19-cv-00139-RGA Document 1 Filed 01/24/19 Page 4 of 10 PageID #: 4



        16.     Amgevita™ is approved by the European Commission for the treatment of

inflammatory diseases, including rheumatoid arthritis, psoriatic arthritis, ankylosing spondylitis,

axial spondyloarthritis, plaque psoriasis, Crohn’s disease, and ulcerative colitis. (Exhibit D.)

        17.     Upon information and belief, Amgen is actively offering for sale and selling

Amgevita™ throughout Europe.

        18.     Upon information and belief, Amgen manufactures Amgevita™ in the United

States. The European Medicines Agency (“EMA”)’s Assessment Report on Amgevita™

indicates that “Amgen Thousand Oaks (ATO), USA, is responsible for active substance

manufacture.” (Exhibit E at 13.) Annex I to the EMA Assessment Report lists the manufacturer

of the active substance as Amgen Inc., One Amgen Center Drive, Thousand Oaks, California

91320, United States. (Exhibit F at 48.)

        19.     The EMA Assessment Report indicates that “[t]he active substance and finished

product have an identical formulation. The formulation is not modified during finished product

manufacturing.” (Exhibit E at 18.) The EMA Assessment Report also indicates “[t]he finished

product has the same formulation and concentration as the active substance. Therefore, no

dilution is required for finished product manufacturing and the concentrations of active and

excipients remain the same.” (Exhibit E at 18.)

        20.     Upon information and belief, Amgen is actively manufacturing Amgevita™ in the

United States for sale in Europe.

        21.     The active ingredient in Amgevita™ is adalimumab. The inactive ingredients in

Amgevita™ include glacial acetic acid, sucrose, polysorbate 80, sodium hydroxide, and water

for injection. (Exhibit F at 44, 52.)




                                                  4
  Case 1:19-cv-00139-RGA Document 1 Filed 01/24/19 Page 5 of 10 PageID #: 5



       22.       Upon information and belief, glacial acetic acid, or one of its constituent ions, acts

as a buffer in the Amgevita™ formulation. Sucrose is a sugar, and can function as a stabilizer.

Polysorbate 80 is a surfactant. Sodium hydroxide is identified as “for pH adjustment” in the

EMA Assessment Report Annex. (Exhibit F at 44.) Mannitol is not identified as a component in

the Amgevita™ formulation. (Exhibit F at 44, 52.) No citrate or phosphate buffers, or sodium

chloride, are identified as components in the Amgevita™ formulation. (Id.) Upon information

and belief, the pH of the Amgevita™ formulation is between 5 and 6.

       23.       This is an action to stop Amgen from manufacturing and using its infringing

Amgevita™ product in the United States for sale in Europe without a license, and to recover

damages for Amgen’s infringement of the ’039, ’732, and ’733 patents.

                                              COUNT I

 Infringement of the ’039 Patent Under 35 U.S.C. § 271(a) by Amgen’s Amgevita™ Product

       24.       Plaintiff incorporates each of the preceding paragraphs as if fully set forth herein.

       25.       Amgen, through its affiliate Amgen Europe B.V., has offered for sale and sold

AmgevitaTM, and is actively offering for sale and selling AmgevitaTM, in markets throughout

Europe since October 16, 2018.

       26.       Upon information and belief, Amgen has engaged in the commercial manufacture

of Amgevita™ at its facility in Thousand Oaks, California at least since Amgen began marketing

Amgevita™ in Europe on October 16, 2018, and is actively manufacturing Amgevita™ in the

United States.

       27.       Upon information and belief, AmgevitaTM is an aqueous composition comprising

adalimumab, glacial acetic acid, sucrose, sodium hydroxide, polysorbate 80, and water for

injection at a pH between about 5 to about 6.



                                                   5
  Case 1:19-cv-00139-RGA Document 1 Filed 01/24/19 Page 6 of 10 PageID #: 6



       28.     The commercial manufacture of Amgevita™ constitutes an act of direct

infringement of at least one claim of the ’039 patent under 35 U.S.C. § 271(a).

       29.      Upon information and belief, Amgen became aware of the ’039 patent no later

than December 18, 2018, when it was issued by the Patent Office.

       30.     The commercial manufacture of Amgevita™ in violation of Plaintiff’s patent

rights will cause harm to Plaintiff for which damages are inadequate.

       31.     Unless and until Amgen is enjoined from infringing the ’039 patent, Plaintiff will

suffer irreparable injury for which damages are an inadequate remedy.

       32.     Plaintiff is entitled to the relief provided by 35 U.S.C. § 284, including, inter alia,

damages adequate to compensate Plaintiff for the infringement, but not less than a reasonable

royalty and/or lost profits for the use made of the invention of the ’039 patent by Amgen,

together with interest and costs.

       33.     Upon information and belief, despite having actual notice of the ’039 patent,

Amgen continues to actively infringe the ’039 patent in disregard of Plaintiff’s rights, making

this case exceptional and entitling Plaintiff to reasonable attorneys’ fees pursuant to 35 U.S.C. §

285.

                                            COUNT II

 Infringement of the ’732 Patent Under 35 U.S.C. § 271(a) by Amgen’s Amgevita™ Product

       34.     Plaintiff incorporates each of the preceding paragraphs as if fully set forth herein.

       35.     Amgen, through its affiliate Amgen Europe B.V., has offered for sale and sold

AmgevitaTM, and is actively offering for sale and selling AmgevitaTM, in markets throughout

Europe since October 16, 2018.

       36.     Upon information and belief, Amgen has engaged in the commercial manufacture

of Amgevita™ at its facility in Thousand Oaks, California at least since Amgen began marketing
                                                  6
  Case 1:19-cv-00139-RGA Document 1 Filed 01/24/19 Page 7 of 10 PageID #: 7



Amgevita™ in Europe on October 16, 2018, and is actively manufacturing Amgevita™ in the

United States.

       37.       Upon information and belief, AmgevitaTM is an aqueous composition comprising

adalimumab, glacial acetic acid, sucrose, sodium hydroxide, polysorbate 80, and water for

injection at a pH between about 5 to about 6.

       38.       The commercial manufacture of Amgevita™ constitutes an act of direct

infringement of at least one claim of the ’732 patent under 35 U.S.C. § 271(a).

       39.       Upon information and belief, Amgen became aware of the ’732 patent no later

than December 25, 2018, when it was issued by the Patent Office.

       40.       The commercial manufacture of Amgevita™ in violation of Plaintiff’s patent

rights will cause harm to Plaintiff for which damages are inadequate.

       41.       Unless and until Amgen is enjoined from infringing the ’732 patent, Plaintiff will

suffer irreparable injury for which damages are an inadequate remedy.

       42.       Plaintiff is entitled to the relief provided by 35 U.S.C. § 284, including, inter alia,

damages adequate to compensate Plaintiff for the infringement, but not less than a reasonable

royalty and/or lost profits for the use made of the invention of the ’732 patent by Amgen,

together with interest and costs.

       43.       Upon information and belief, despite having actual notice of the ’732 patent,

Amgen continues to actively infringe the ’732 patent in disregard of Plaintiff’s rights, making

this case exceptional and entitling Plaintiff to reasonable attorneys’ fees pursuant to 35 U.S.C. §

285.

                                              COUNT III

 Infringement of the ’733 Patent Under 35 U.S.C. § 271(a) by Amgen’s Amgevita™ Product

       44.       Plaintiff incorporates each of the preceding paragraphs as if fully set forth herein.
                                                    7
  Case 1:19-cv-00139-RGA Document 1 Filed 01/24/19 Page 8 of 10 PageID #: 8



       45.       Amgen, through its affiliate Amgen Europe B.V., has offered for sale and sold

AmgevitaTM, and is actively offering for sale and selling AmgevitaTM, in markets throughout

Europe since October 16, 2018.

       46.       Upon information and belief, Amgen has engaged in the commercial manufacture

of Amgevita™ at its facility in Thousand Oaks, California at least since Amgen began marketing

Amgevita™ in Europe on October 16, 2018, and is actively manufacturing Amgevita™ in the

United States.

       47.       Upon information and belief, AmgevitaTM is an aqueous composition comprising

adalimumab, glacial acetic acid, sucrose, sodium hydroxide, polysorbate 80, and water for

injection at a pH between about 5 to about 6.

       48.       The commercial manufacture of Amgevita™ constitutes an act of direct

infringement of at least one claim of the ’733 patent under 35 U.S.C. § 271(a).

       49.       Upon information and belief, Amgen became aware of the ’733 patent no later

than December 25, 2018, when it was issued by the Patent Office.

       50.       The commercial manufacture of Amgevita™ in violation of Plaintiff’s patent

rights will cause harm to Plaintiff for which damages are inadequate.

       51.       Unless and until Amgen is enjoined from infringing the ’733 patent, Plaintiff will

suffer irreparable injury for which damages are an inadequate remedy.

       52.       Plaintiff is entitled to the relief provided by 35 U.S.C. § 284, including, inter alia,

damages adequate to compensate Plaintiff for the infringement, but not less than a reasonable

royalty and/or lost profits for the use made of the invention of the ’733 patent by Amgen,

together with interest and costs.




                                                    8
  Case 1:19-cv-00139-RGA Document 1 Filed 01/24/19 Page 9 of 10 PageID #: 9



        53.     Upon information and belief, despite having actual notice of the ’733 patent,

Amgen continues to actively infringe the ’733 patent in disregard of Plaintiff’s rights, making

this case exceptional and entitling Plaintiff to reasonable attorneys’ fees pursuant to 35 U.S.C. §

285.

                                     JURY TRIAL DEMAND

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff hereby requests a trial by jury

of all issues so triable.

                                     PRAYER FOR RELIEF

        Plaintiff respectfully requests the following relief:

        A)      A judgment that Amgen has infringed, either literally or under the doctrine of

equivalents, and continues to infringe the ’039 patent, ’732 patent, and ’733 patent;

        B)      A judgment permanently enjoining Amgen and its respective officers, agents,

servants, employees, affiliates, representatives, successors and assigns, attorneys, and any others

acting in concert with Amgen, from further infringement of the ’039 patent, ’732 patent, and

’733 patent;

        C)      A judgment awarding Plaintiff damages adequate to compensate for past, present,

and future infringement, said damages being no less than a reasonable royalty and/or lost profits,

and any pre- and post-judgement interest as allowed by law, costs, and other damages permitted

by 35 U.S.C. § 284;

        D)      A judgment finding that Amgen’s infringement of the ’039 patent, ’732 patent,

and ’733 patent was deliberate and willful;

        E)      A judgment awarding Plaintiff enhanced damages up to three times their amount

pursuant to 35 U.S.C. § 284, together with interest and costs;



                                                   9
 Case 1:19-cv-00139-RGA Document 1 Filed 01/24/19 Page 10 of 10 PageID #: 10



       F)      A judgment that this is an exceptional case under 35 U.S.C. § 285, and that

Plaintiff be awarded reasonable attorneys’ fees and costs;

       G)      An accounting to determine the damages to be awarded to Plaintiff as a result of

Amgen’s infringement, including an accounting for infringing sales not presented at trial and an

award of additional damages for any such infringing sales;

       H)      An award to Plaintiff of costs and expenses that it incurs in prosecuting this

action; and

       I)      Such other and further relief as the Court may deem just and proper.


Dated: January 24, 2019               FISH & RICHARDSON P.C.

                                      By: /s/ Robert M. Oakes
                                          Robert M. Oakes (#5217)
                                          222 Delaware Avenue, 17th Floor
                                          Wilmington, DE 19801
                                          Phone: 302-652-5070 / Fax: 302-652-0607
                                          Email: oakes@fr.com

                                           Juanita R. Brooks
                                           W. Chad Shear (#5711)
                                           Megan A. Chacon
                                           Fish & Richardson P.C.
                                           12390 El Camino Real
                                           San Diego, CA 92130
                                           Phone: 858-678-5070 / Fax: 858-678-5099
                                           Email: brooks@fr.com; shear@fr.com;
                                           chacon@fr.com

                                           Dexter J.S. Whitley
                                           1180 Peachtree Street NE, 21st Floor
                                           Atlanta, GA 30309
                                           Phone: 404-892-5005/ Fax: 404-892-5002
                                           Email: whitley@fr.com

                                      Attorneys for Plaintiff Coherus Biosciences, Inc.




                                                10
